department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel cc pa apjp br lcnash cor-112127-01 uil number info release date dear this letter responds to your date letter to sec_6045 of the internal_revenue_code the code and its accompanying proposed_regulations for reporting payments of gross_proceeds to attorneys regarding the internal_revenue_service the service is aware of the concerns of individuals involved in real_estate transactions during the date public hearing on the proposed_regulations various speakers expressed similar concerns and suggested the regulations either exempt mortgage loan transactions from the reporting requirements or adopt an exception for all payments under a specified threshold_amount such as dollar_figure these suggestions are possible options information returns significantly improve voluntary compliance with the tax laws however we understand your concerns and those within the industry regarding sec_6045 the service is currently considering many of the comments received at the date hearing in connection with the proposed sec_6045 regulations your comments and suggestions are greatly appreciated the service is charged with drafting and proposing regulations that are either expressly or impliedly required by the statues that congress enacts as you know however repeal or amendment of sec_6045 is a matter entirely within the purview of congress cor-112127-01 if you require additional information please contact me or laura c nash at sincerely james c gibbons chief branch administrative provisions and judicial practice division procedure and administration
